PER CURIAM: *
We affirm the decision of the district court for the following reasons:
1. Substantial evidence in the record supports the Commissioner’s determination that Gilbert’s work as a seamstress was substantial gainful activity. 20 C.F.R. §§ 404.1572, 416.972 (2004); Leggett v. Chater, 67 F.3d 558, 564 (5th Cir.1995).
2. Substantial evidence in the record supports the Commissioner’s assess-*56merit of Gilbert’s residual functional capacity. 20 C.F.R. §§ 404.1545(a)(1); 20 C.F.R. §§ 404.1545(a)(1) (2004); Leggett, 67 F.3d at 564.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.